Order entered on March 28, 1962, unanimously modified, on the law, to the extent of denying the cross motion of plaintiffs for summary judgment, and, as so modified, affirmed, with $20 costs and disbursements to defendant-appellant. On this record questions of fact are present at least as to plaintiffs being holders in due course and whether the negotiation of the notes was in violation of the alleged agreement between the maker and the payee not to negotiate them so long as the pledged diamonds were in the possession of the payee. Concur — Breitel, J. P., McNally, Eager, Steuer and Bastow, JJ. [33 Misc 2d 156.]